DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 February 2021 has been entered.

Claim Interpretation
The following interpretations were made in the Office Action mailed 24 January 2020 and are maintained herein:
	Where an explicit definition is provided by the applicant for a term, that definition will control interpretation of the term as it is used in the claim. Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) (meaning of words used in a claim is not construed in a "lexicographic vacuum, but in the context of the specification and drawings").  MPEP § 2111.01, IV, A.
	In the case of the claim term “dielectric loss factor” (see claims 18 and 20), a special definition is provided for this term at p. 4, ll. 12 – 22, of the instant specification.  More specifically, the instant specification states “the “dielectric loss factor” (= tan δ) of the complex relative permittivity (= ɛr) is understood to mean a measure of the energy which is converted to heat in a material within an electric alternating field and is thus lost from the field” and provides the method for calculating tan δ.  It is this definition which controls interpretation of the claims.Leydig 7383934

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 	For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 18 – 20 and 26 – 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 19, 26, and 28 of copending Application No. 15/910,891 (hereinafter “the ‘891 application”) in view of Thullen (US 5,177,177 A) and Hewel (US 2015/274935 A1).  Claim 21 is further provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 19, 26, and 28 of the ‘891 application, and further in view of claim 17 of the ‘891 application.  Claims 22 and 23 are further provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 19, 26, and 28 of the ‘891 application, and further in view of claim 20 and/or claim 21 of the ‘891 application.  Claim 24 is further provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 19, 26, and 28 of the ‘891 application, and further in view of claim 23 of the ‘891 application.  Claim 25 is further provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 19, 26, and 28 of the ‘891 application, and further in view of claim 22 of the ‘891 application.
	Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
	Regarding claim 18, claim 28 of the ‘891 application is directed to a molding consisting of the moulding compound of claim 26 of the ‘891 application.  The moulding compound of claim 26 of the ‘891 application comprises the moulding compound of claim 16 of the ‘891 application, wherein claim 16 of the ‘891 application is directed to a moulding compound comprising an amorphous or microcrystalline copolyamide comprising at least the following monomers: (a) at least one cycloaliphatic diamine; (b) 1.7 to 4.0 mol% of at least one dimeric fatty acid; and (c) at least one aromatic dicarboxylic acid; wherein the proportions of all the monomers add up to 100 mol%, and which has a dielectric loss factor tan δ of not more than 8.3 x 10-3.  Claim 19 of the ‘891 application further defines this amorphous or microcrystalline copolyamide as having a glass transition temperature of at least 155°C.
	Although the claims of the ‘891 application do not expressly recite the moulding compound is microwave-resistant, as noted in the Claim Interpretation section above, the dielectric loss factor tan δ is a property descriptive of the microwave resistance.  The inventive and comparative examples of the instant specification provide examples having a dielectric loss factor tan δ lower than the claimed dielectric loss factor tan δ of not more than 8.30 x 10-3 and having microwave resistance, as evidenced by passing of a microwave oven test (e.g. p. 21, l. 1, to p. 25, l. 4).  Since the dielectric loss factor tan δ of 
	Although the claims of the ‘891 application do not indicate the microwave-resistant moulding is selected from the group consisting of dishware, dishes, pots, cups, beakers, plates, lids, sauce boats, covering trays, undertrays, and serving trays, this feature would have been obvious in view of Thullen and Hewel.
	Thullen discloses a moulding (“shaped articles”: e.g. Col. 2, l. 61 – 66; Col. 5, ll. 1 – 10) comprising a moulding compound comprising an amorphous copolyamide (A) (“amorphous copolyamides”: e.g. Col. 2, l. 33, to Col. 6, l. 15) comprising at least the following monomers: at least one cycloaliphatic diamine (e.g. Col. 2, ll. 41 – 54; Col. 2, l. 67, to Col. 3, l. 8; Col. 3, ll. 11 – 15); 5 to 25 mol%, e.g. 5 to 12 mol%, of at least one dimeric fatty acid (e.g. Col. 2, l. 55; Col. 3, ll. 16, 19 – 30); and at least one aromatic dicarboxylic acid (e.g. Col. 2, ll. 56 – 57; Col. 3, ll. 17 – 18, 31 – 40); wherein the proportions of all of the monomers add up to 100 mol% (e.g. Col. 2, ll. 58 – 59; Col. 3, l. 18); and which has a glass transition temperature of 115 to 210 °C (e.g. Col. 3, ll. 58 – 60), wherein the moulding is, e.g., a container (“rigid pipes”: e.g. Col. 5, ll. 1 – 7).
	Although Thullen does not expressly state (I) the moulding is a microwave-resistant moulding, (II) the moulding compound is microwave-resistant or (III) the amorphous copolyamide (A) has a dielectric loss factor tan δ of not more than 8.30 x 10-3, in an exemplary embodiment, Thullen describes an exemplary copolyamide (A) comprising 50 mol% 3,3’-dimethyl-4,4’-diaminodicyclohexylmethane (“Diamine”; synonymous with bis(4-amino-3-methylcyclohexyl)methane), 6.2 mol% of a dimeric fatty acid having 36 carbon atoms (“Dimeric acid 1”, Pripol 1009), and 43.8 mol% of isophthalic acid (“IPS”) having a glass transition temperature of 205 °C (Example No. 4, as an example of the general disclosures noted above: e.g. Table 1 – 4; Col. 6, ll. 29 – 30, 55 – 68; Col. 8, ll. 30 – 53).  It is observed the total mol% of these monomers is 100.0 mol%, i.e. no other monomers are included in the copolyamide (A) of this exemplary embodiment.  The instant specification abbreviates bis(4-amino-3-methycyclohexyl)methane as MACM (e.g. p. 5, ll. 4 – 5) and isophthalic acid as “I” (e.g. p. 5, l. 9).  Furthermore, the instant specification notes Pripol 1009 is a suitable species of dimeric fatty acid abbreviated as “36” (e.g. p. 5, ll. 9 – 10; p. 9, ll. 12 – 20)

	As previously indicated, Thullen’s “Dimeric acid 1” is Pripol 1009 (e.g. Col. 6, ll. 57 – 63).  This dimeric acid, as well as 3,3’-dimethyl-4,4’-diaminodicyclohexylmethane and isophthalic acid, are disclosed in the instant specification as suitable species for the dimeric fatty acid, cycloaliphatic diamine, and aromatic dicarboxylic acid, Pripol 1009 being particularly noted as a suitable species of dimeric fatty acid having 36 carbon atoms (e.g. p. 8, ll. 22 – 23; p. 9, ll. 12 – 18, 23 – 25).  Furthermore, the copolyamide PA MACMI/MACM36 as Thullen discloses is noted as a particularly preferred copolyamide in the instant specification (e.g. p. 10, ll. 9 – 22).  Additionally, Thullen’s ratio of MACMI to MACM36 is 43.8/6.2 = 7.06.  In the instant specification, a ratio of MACMI to MACM36 in the range of 70:30 to 95:5 is desired (e.g. p. 10, ll. 20 – 22), i.e. 2.333… to 19.  More generally speaking, the instant specification further describes using 40 to 50 mol% of cycloaliphatic diamine, 0.5 to 25 mol% of dimeric fatty acid, 0.1 to 49.75 mol% of aromatic dicarboxylic acid, and optionally 0 to 30 mol% of aliphatic dicarboxylic acid, where the proportions of all of the monomers add up to 100 mol%, for the copolyamide (e.g. p. 8, ll. 16 – 21; p. 8, l. 28, to p. 9, l. 1; p. 9, ll. 9 – 11, 26 – 29; p. 10, ll. 6 – 8).  Thus, Thullen’s PA MACMI/MACM36 falls within these descriptions.
	The instant specification notes polyamides of the highlighted features above have a dielectric loss factor tan δ, and therefore are microwave-resistant (e.g. p. 3, ll. 17 – 28; p. 10, ll. 27 – 29; p. 11, ll. 6 – 9; p. 14, ll. 4 – 12).
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  MPEP § 2112.01, I.
	Thullen’s PA MACMI/MACM36 is demonstrated above as being within the descriptions of the instant specification for the copolyamides having the claimed dielectric loss factor tan δ and which are microwave resistant.  This is similar to Titanium Metals Corp. v. Banner, as noted above.  Therefore, a prima facie case of anticipation has been established regarding (II) the moulding compound being microwave-resistant and (III) the amorphous copolyamide having a dielectric loss factor tan δ of not more than 8.30 x 10-3.  Since Thullen’s moulding compound has microwave resistance, it would have similarly followed that the moulding is microwave-resistant as well.
	MPEP § 2144.05, I, states the following (portions of emphasis in bold):
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0, explaining "[t]hat which infringes if later anticipates if earlier"); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] and 20%"); K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. App'x 433 (Fed. Cir. 2002)(non-precedential)(disagreeing with argument that overlapping ranges were required to find a claim prima facie obvious).

In the case of Thullen, it is noted Thullen’s Example No. 4 is comparable in the mol% of its monomers as well as its glass transition temperature to Example 9 of the instant specification, which passes a microwave oven test and has a dielectric loss factor tan δ of 4.38 x 10-3 (comparing Thullen’s descriptions above to the table on p. 22 of the instant specification).  In view of the close similarity, one of ordinary skill in the art would have expected similar properties to be exhibited by Thullen’s Example No. 4.  Accordingly, a prima facie case of obviousness has been established regarding (II) the moulding compound being microwave-resistant and (III) the amorphous copolyamide having a dielectric loss factor tan δ of not more than 8.30 x 10-3.  As before, since Thullen’s moulding compound has microwave resistance, it would have similarly followed that the moulding is microwave-resistant as well.
	Additionally or alternatively, Thullen more generally discloses amorphous copolyamides (A) wherein the monomer content is 50 mol% of at least one cycloaliphatic diamine (e.g. Col. 2, ll. 41 – 54; Col. 2, l. 67, to Col. 3, l. 8; Col. 3, ll. 11 – 15), 5 to 25 mol%, e.g. 5 to 12 mol% of at least one dimeric fatty acid (e.g. Col. 2, l. 55; Col. 3, ll. 16, 19 – 30), 25 to 45 mol% of at least one aromatic dicarboxylic acid (e.g. Col. 2, ll. 56 – 57; Col. 3, ll. 17 – 18, 31 – 40), and 0 to 50 mol% of at least one aliphatic dicarboxylic acid (e.g. Col. 2, ll. 58 – 59; Col. 3, ll. 41 – 50), wherein the proportions of all of the monomers add up to 100 mol% (e.g. Col. 2, ll. 58 – 59; Col. 3, l. 18).  The respective ranges for the at least one cycloaliphatic diamine, the at least one dimeric fatty acid, and the at least one aromatic dicarboxylic acid lie within those of the instant specification whereas the at least one aliphatic dicarboxylic acid which encompasses the range in the instant specification.  Accordingly, Thullen’s general disclosure overlaps that of the instant specification in relation to the claimed dielectric loss factor tan δ and the microwave resistance.
	Therefore, for similar reasoning as discussed above in relation to Thullen’s Example No. 4, a prima facie case of obviousness has been established regarding (II) the moulding compound being microwave-resistant and (III) the amorphous copolyamide having a dielectric loss factor tan δ of not more than 8.30 x 10-3, these properties being expected at least for where Thullen’s ranges overlap the instant specification.  Similarly, since Thullen’s moulding compound would have been expected to exhibit prima facie case of obviousness exists in view of the glass transition temperature range Thullen discloses overlapping the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  
	In view of the above, it is observed that Thullen’s moulding is a microwave-resistant moulding within and/or overlapping the scope of the claims of the ‘891 application in terms of both its composition and its intended use.
	MPEP § 2143, I, C, states the following regarding use of a known technique to improve similar devices (methods, or products) in the same way:
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1) a finding that the prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement;"
(2) a finding that the prior art contained a "comparable" device (method, or product that is not the same as the base device) that has been improved in the same way as the claimed invention;
(3) a finding that one of ordinary skill in the art could have applied the known "improvement" technique in the same way to the "base" device (method, or product) and the results would have been predictable to one of ordinary skill in the art; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. The Supreme Court in KSR noted that if the actual application of the technique would have been beyond the skill of one of ordinary skill in the art, then using the technique would not have been obvious. KSR, 550 U.S. at 417, 82 USPQ2d at 1396. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art. 

With respect to (1), the claims of the ‘891 application contain a base moulding upon which the claimed invention can be seen as an improvement.
	With respect to (2), in addition to the discussion of Thullen above, Hewel discloses moulding comprising moulding compounds comprising an amorphous copolyamide similar to those Thullen discloses which are useful for contact with high temperature water, e.g. water above 80°C, the mouldings being, e.g., a pot, dish or dishware for delivering and/or storing water (“rice cooker”, “steam cooker”: e.g. ¶¶ [0013] – [0069], especially ¶ [0068] for the highlighted uses).  Thullen discloses the copolyamide (A) is useful for forming mouldings having high strength, rigidity, and dimensional stability at elevated temperatures, particularly when exposed to boiling water (e.g. Col. 2, ll. 37 – 66; Col. 4, ll. 6 – 15; Col. 5, 
	With respect to (3), the common ability to withstand high temperature water as Thullen and Hewel disclose would have indicated at least one embodiment of the mouldings claimed in the ‘891 application can benefit a moulding so as to provide it with enhanced strength, rigidity, and dimensional stability when exposed to high temperature water.
	With respect to (4), a pipe is one use of Thullen’s moulding (e.g. Col. 5, ll. 1 – 7), and Hewel discloses the same (e.g. ¶ [0068]).  Accordingly, a direct nexus can be drawn between respective uses Thullen and Hewel disclose in order to use compositions in mouldings of similar utility.
	Therefore, it would have been obvious to form the moulding of the ‘891 application as, e.g., a vessel or a container as Thullen and Hewel suggest, the motivation being to provide a molding having enhanced strength, rigidity, and dimensional stability when exposed to high temperature water in a different article.
	Regarding claim 19, in addition to the limitations of claim 18, the glass transition temperature of the amorphous or microcrystalline copolyamide described in claim 19 of the ‘891 application is at least 155 °C, which encompasses the claimed range.
	Regarding claim 20, in addition to the limitations of claim 18, the dielectric loss factor tan δ of the amorphous or microcrystalline copolyamide described in claim 16 of the ‘891 application is not more than 8.3 x 10-3, which encompasses the claimed range.
	Regarding claim 21, in addition to the limitations of claim 18, claim 17 of the ‘891 application recites the amorphous or microcrystalline copolyamide (A) contains at least the following monomers with the following molar proportions: 40 to 50 mol% of cycloaliphatic diamine (a); and 1.7 to 4.0 mol% of dimeric fatty acid (b); and 14 to 44 mol% of aromatic dicarboxylic acid (c); and optionally 5 to 25.5 mol% of aliphatic dicarboxylic acid (d); where the proportions of all the monomers add up to 100 mol%.
	Regarding claim 22, in addition to the limitations of claim 18, each of claims 20 and 21 of the ‘891 application recite at least one of the claimed species for each of the cycloaliphatic diamine, the dimeric 
	Regarding claim 23, in addition to the limitations of claim 18, each of claims 20 and 21 of the ‘891 application recite at least one of the claimed species for each of the cycloaliphatic diamine, the dimeric fatty acid, the aromatic dicarboxylic acid, and the aliphatic dicarboxylic acid.  In particular, the species of claim 21 of the ‘891 application are identical to claim 23 of the instant application while claim 20 of the ‘891 application recites a larger set of species encompassing each of the cycloaliphatic diamine, the dimeric fatty acid, the aromatic dicarboxylic acid, and the aliphatic dicarboxylic acid as recited in claim 22 of the instant application.
	Regarding claim 24, in addition to the limitations of claim 18, claim 23 of the ‘891 application recites the copolyamide (A) is, e.g., TMDCI/TMDC12/TMDC36.
	Regarding claim 25, in addition to the limitations of claim 18, claim 22 of the ‘891 application recites the amorphous copolymer comprises at least one aliphatic dicarboxylic acid as further monomer (d).
	Regarding claim 26, in addition to the limitations of claim 18, claim 19 of the ‘891 application recites the amorphous or microcrystalline copolymer has a light transmittance, measured according to ASTM D 1003-13 (2013) on a plaque of thickness 2 mm produced therefrom, of at least 75%.
	Regarding claim 27, claim 28 of the ‘891 application is directed to a moulding comprising a moulding compound as recited in claim 26 of the ‘891 application, wherein the moulding compound as recited in claim 26 of the ‘891 application comprises the amorphous or microcrystalline copolyamide as discussed in the provisional double patenting rejection of claim 18 above and optionally further includes at least one or more additives, and thus describes a moulding wherein additives are omitted.
	As noted in the provisional double patenting rejection of claim 18 above, the amorphous or microcrystalline copolyamide is microwave resistant.  Thus, the moulding of claim 28 of the ‘891 application is also microwave resistant.
Regarding claim 28, in addition to the limitations of claim 27, as noted in the provisional double patenting rejection of claim 27 above, claim 26 of the ‘891 application optionally includes, and thus describes omitting, additives.  Accordingly, the claims of the ’91 application describe the microwave-resistant moulding compound containing 100% by weight of the at least one amorphous or microcrystalline copolyamide (A) and 0% by weight of additives (B), wherein (A) and (B) add up to 100% by weight.
	Regarding claim 29, in addition to the limitations of claim 27, claim 19 of the ‘891 application describes a wall thickness of 2 mm, i.e. the thickness of the plaque.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18 – 29 are rejected under 35 U.S.C. 103 as being unpatentable over Thullen (US 5,177,177 A) in view of Hewel (US 2015/0274935 A1).
	Regarding claim 18, Thullen discloses a moulding (“shaped articles”: e.g. Col. 2, l. 61 – 66; Col. 5, ll. 1 – 10) comprising a moulding compound comprising an amorphous copolyamide (A) (“amorphous 
	Although Thullen does not expressly state (I) the moulding is a microwave-resistant moulding, (II) the moulding compound is microwave-resistant or (III) the amorphous copolyamide (A) has a dielectric loss factor tan δ of not more than 8.30 x 10-3, Thullen discloses the following from which (I) – (III) can be addressed:
	In an exemplary embodiment, Thullen describes an exemplary copolyamide (A) comprising 50 mol% 3,3’-dimethyl-4,4’-diaminodicyclohexylmethane (“Diamine”; synonymous with bis(4-amino-3-methylcyclohexyl)methane), 6.2 mol% of a dimeric fatty acid having 36 carbon atoms (“Dimeric acid 1”, Pripol 1009), and 43.8 mol% of isophthalic acid (“IPS”) having a glass transition temperature of 205 °C (Example No. 4, as an example of the general disclosures noted above: e.g. Table 1 – 4; Col. 6, ll. 29 – 30, 55 – 68; Col. 8, ll. 30 – 53).  It is observed the total mol% of these monomers is 100.0 mol%, i.e. no other monomers are included in the copolyamide (A) of this exemplary embodiment.  The instant specification abbreviates bis(4-amino-3-methycyclohexyl)methane as MACM (e.g. p. 5, ll. 4 – 5) and isophthalic acid as “I” (e.g. p. 5, l. 9).  Furthermore, the instant specification notes Pripol 1009 is a suitable species of dimeric fatty acid abbreviated as “36” (e.g. p. 5, ll. 9 – 10; p. 9, ll. 12 – 20)
	Thullen’s copolyamide (A) is a condensation polymer (e.g. Col. 4, ll. 34 – 37; Col. 5, ll. 58 – 65; Col. 6, ll. 3 – 7, 11 – 13), where it would have been understood the condensation involves the reaction of amine groups, e.g. those in MACM, with carboxyl groups, e.g. those in the dimeric fatty acid and isophthalic acid.  Thus, it is understood that Thullen’s exemplary polyamide described above is PA MACMI/MACM36, where MACMI represents the repeat unit between MACM and isophthalic acid, and MACM36 represents the repeat unit between MACM and the dimeric fatty acid having 36 carbon atoms.
	As previously indicated, Thullen’s “Dimeric acid 1” is Pripol 1009 (e.g. Col. 6, ll. 57 – 63).  This dimeric acid, as well as 3,3’-dimethyl-4,4’-diaminodicyclohexylmethane and isophthalic acid, are 
	The instant specification notes polyamides of the highlighted features above have a dielectric loss factor tan δ, and therefore are microwave-resistant (e.g. p. 3, ll. 17 – 28; p. 10, ll. 27 – 29; p. 11, ll. 6 – 9; p. 14, ll. 4 – 12).
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who 
	Thullen’s PA MACMI/MACM36 is demonstrated above as being within the descriptions of the instant specification for the copolyamides having the claimed dielectric loss factor tan δ and which are microwave resistant.  This is similar to Titanium Metals Corp. v. Banner, as noted above.  Therefore, a prima facie case of anticipation has been established regarding (II) the moulding compound being microwave-resistant and (III) the amorphous copolyamide having a dielectric loss factor tan δ of not more than 8.30 x 10-3.  Since Thullen’s moulding compound has microwave resistance, it would have similarly followed that the moulding is microwave-resistant as well.
	MPEP § 2144.05, I, states the following (portions of emphasis in bold):
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0, explaining "[t]hat which infringes if later anticipates if earlier"); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] and 20%"); K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. App'x 433 (Fed. Cir. 2002)(non-precedential)(disagreeing with argument that overlapping ranges were required to find a claim prima facie obvious).

In the case of Thullen, it is noted Thullen’s Example No. 4 is comparable in the mol% of its monomers as well as its glass transition temperature to Example 9 of the instant specification, which passes a microwave oven test and has a dielectric loss factor tan δ of 4.38 x 10-3 (comparing Thullen’s descriptions above to the table on p. 22 of the instant specification).  In view of the close similarity, one of ordinary skill in the art would have expected similar properties to be exhibited by Thullen’s Example No. 4.  prima facie case of obviousness has been established regarding (II) the moulding compound being microwave-resistant and (III) the amorphous copolyamide having a dielectric loss factor tan δ of not more than 8.30 x 10-3.  As before, since Thullen’s moulding compound has microwave resistance, it would have similarly followed that the moulding is microwave-resistant as well.
	Additionally or alternatively, Thullen more generally discloses amorphous copolyamides (A) wherein the monomer content is 50 mol% of at least one cycloaliphatic diamine (e.g. Col. 2, ll. 41 – 54; Col. 2, l. 67, to Col. 3, l. 8; Col. 3, ll. 11 – 15), 5 to 25 mol%, e.g. 5 to 12 mol% of at least one dimeric fatty acid (e.g. Col. 2, l. 55; Col. 3, ll. 16, 19 – 30), 25 to 45 mol% of at least one aromatic dicarboxylic acid (e.g. Col. 2, ll. 56 – 57; Col. 3, ll. 17 – 18, 31 – 40), and 0 to 50 mol% of at least one aliphatic dicarboxylic acid (e.g. Col. 2, ll. 58 – 59; Col. 3, ll. 41 – 50), wherein the proportions of all of the monomers add up to 100 mol% (e.g. Col. 2, ll. 58 – 59; Col. 3, l. 18).  The respective ranges for the at least one cycloaliphatic diamine, the at least one dimeric fatty acid, and the at least one aromatic dicarboxylic acid lie within those of the instant specification whereas the at least one aliphatic dicarboxylic acid which encompasses the range in the instant specification.  Accordingly, Thullen’s general disclosure overlaps that of the instant specification in relation to the claimed dielectric loss factor tan δ and the microwave resistance.
	Therefore, for similar reasoning as discussed above in relation to Thullen’s Example No. 4, a prima facie case of obviousness has been established regarding (II) the moulding compound being microwave-resistant and (III) the amorphous copolyamide having a dielectric loss factor tan δ of not more than 8.30 x 10-3, these properties being expected at least for where Thullen’s ranges overlap the instant specification.  Similarly, since Thullen’s moulding compound would have been expected to exhibit microwave resistance, it would have similarly followed that the moulding is microwave-resistant as well.  It should be noted this prima facie case of obviousness exists in view of the glass transition temperature range Thullen discloses overlapping the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  
	Although Thullen is not specific as to the microwave-resistant moulding being selected from the group consisting of dishware, dishes, pots, cups, beakers, plates, lids, sauce boats, covering trays, undertrays, and serving trays, this feature would have been obvious in view of Hewel.

To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1) a finding that the prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement;"
(2) a finding that the prior art contained a "comparable" device (method, or product that is not the same as the base device) that has been improved in the same way as the claimed invention;
(3) a finding that one of ordinary skill in the art could have applied the known "improvement" technique in the same way to the "base" device (method, or product) and the results would have been predictable to one of ordinary skill in the art; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. The Supreme Court in KSR noted that if the actual application of the technique would have been beyond the skill of one of ordinary skill in the art, then using the technique would not have been obvious. KSR, 550 U.S. at 417, 82 USPQ2d at 1396. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art. 

With respect to (1), Hewel discloses moulding comprising moulding compounds comprising an amorphous copolyamide similar to those Thullen discloses which are useful for contact with high temperature water, e.g. water above 80°C, the mouldings being, e.g., a pot, dish, or dishware for delivering and/or storing water (“rice cooker”, “steam cooker”: e.g. ¶¶ [0013] – [0069], especially ¶ [0068] for the highlighted uses).  
	With respect to (2), Thullen discloses the copolyamide (A) is useful for forming mouldings having high strength, rigidity, and dimensional stability at elevated temperatures, particularly when exposed to boiling water (e.g. Col. 2, ll. 37 – 66; Col. 4, ll. 6 – 15; Col. 5, ll. 1 – 10).  Since Thullen does not specifically limit the moulding to any particular species or genus, one of ordinary skill in the art would have appreciated different mouldings can be made from the copolyamide (A), in particular those for which strength, rigidity, and dimensional stability at elevated temperatures associated with boiling water would be desirable.  
	With respect to (3), the common ability to withstand high temperature water as Thullen and Hewel disclose would have indicated the improvements Thullen provides would similarly be provided in a different moulding if Thullen’s moulding compound were used therein.

	Therefore, it would have been obvious to form Thullen’s moulding into, e.g., pot, dish, or dishware as Hewel suggests, the motivation being to provide the enhanced strength, rigidity, and dimensional stability when exposed to high temperature water in a different article.
	Regarding claim 19, in addition to the limitations of claim 18, as seen in the 35 U.S.C. 103 rejection of claim 18 in view of Thullen, the glass transition temperature of the amorphous copolyamide (A) Thullen discloses is between 115 °C and 210 °C, e.g. 205 °C (e.g. Col. 3, ll. 58 – 60; Col. 8, ll. 30 – 58).  The specific value, which corresponds to that of Thullen’s Example No. 4, lies within the claimed range while the broader range overlaps that which is claimed.
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  
	Regarding claim 20, although Thullen does not expressly state the dielectric loss factor tan δ of the amorphous copolyamide (A) is not more than 8.0 x 10-3, the discussion thereto in relation to Thullen’s Example No. 4 and Thullen’s general disclosure as discussed in the 35 U.S.C. 103 rejection of claim 18 similarly applies here.  For those same reasons, a prima facie case of obviousness has been established for claim 20, notably regarding the dielectric loss factor tan δ being not more than 8.0 x 10-3.
	Regarding claim 21, in addition to the limitations of claim 18, as seen in the 35 U.S.C. 103 rejection of claim 18 in view of Thullen, Thullen describes an exemplary copolyamide (A) comprising 50 mol% 3,3’-dimethyl-4,4’-diaminodicyclohexylmethane as a cycloaliphatic diamine, 6.2 mol% of a dimeric fatty acid having 36 carbon atoms, and 43.8 mol% of isophthalic acid as an aromatic dicarboxylic acid (Example No. 4: e.g. Table 1 – 4; Col. 6, ll. 29 – 30, 55 – 68; Col. 8, ll. 30 – 53).  It is observed the total mol% of these monomers is 100.0 mol%, and thus there is 0 mol% of an aliphatic dicarboxylic acid.  The mol% for each monomer lies within or at an endpoint of the claimed ranges.
	Additionally, as also seen in the 35 U.S.C. 103 rejection of claim 18 in view of Thullen, Thullen more generally discloses amorphous copolyamides (A) wherein the monomer content is 50 mol% of at 
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  
	Regarding claim 22, in addition to the limitations of claim 18, as seen in the 35 U.S.C. 103 rejection of claim 18 in view of Thullen, the amorphous copolyamide (A) contains at least the following monomers: as cycloaliphatic diamine, e.g. bis(4-amino-3-methylcyclohexyl)methane (“Diamine”, 3,3’-dimethyl-4,4’-diaminodicyclohexylmethane: e.g. Col. 2, ll. 42 – 54; Col. 2, l. 67, to Col. 3, l. 8; Col. 3, ll. 11 – 15; Col. 6, ll. 29, 56 – 57; Col. 8, l. 34); as dimeric fatty acid, e.g. a dimeric fatty acid having 36 carbon atoms (“Dimeric acid 1”, i.e. Pripol 1009: e.g. Col. 2, l. 55; Col. 3, ll. 16, 19 – 30; Col. 6, ll. 29 – 30, 55 – 62); as aromatic dicarboxylic acid, e.g. isophthalic acid: e.g. Col. 2, ll. 56 – 57; Col. 3, ll. 17 – 18, 31 – 40; Col. 6, ll. 29, 68); and, optionally (i.e. when included), as aliphatic dicarboxylic acid, e.g. those with 6 to 20 carbon atoms (e.g. Col. 2, ll. 58 – 59; Col. 3, ll. 41 – 50).  Given the limited numbers of possible arrangements for the carbon atoms when formed into an aliphatic compound, this description of aliphatic dicarboxylic acids Thullen discloses encompasses species, e.g. hexane-1,6-dioic acid.
	Regarding claim 23, in addition to the limitations of claim 18, as seen in the 35 U.S.C. 103 rejection of claim 18 in view of Thullen, the amorphous copolyamide (A) contains at least the following monomers: as cycloaliphatic diamine, e.g. bis(4-amino-3-methylcyclohexyl)methane (“Diamine”, 3,3’-dimethyl-4,4’-diaminodicyclohexylmethane: e.g. Col. 2, ll. 42 – 54; Col. 2, l. 67, to Col. 3, l. 8; Col. 3, ll. 11 – 15; Col. 6, ll. 29, 56 – 57; Col. 8, l. 34); as dimeric fatty acid, e.g. a dimeric fatty acid having 36 carbon atoms (“Dimeric acid 1”, i.e. Pripol 1009: e.g. Col. 2, l. 55; Col. 3, ll. 16, 19 – 30; Col. 6, ll. 29 – 30, 55 – 
	Regarding claim 24, in addition to the limitations of claim 18, as seen in the 35 U.S.C. 103 rejection of claim 18 in view of Thullen, Thullen discloses the amorphous copolyamide (A) is, e.g., MACMI/MACM36, i.e. TMDCI/TMDC36 where TMDC is wholly replaced by MACM (Example No. 4: e.g. Col. 6, ll. 29 – 30, 56 – 68; Col. 8, ll. 32 – 53; Table 1 – 4).
	Regarding claim 25, in addition to the limitations of claim 18, Thullen discloses the amorphous copolyamide (A) comprises at least one aliphatic dicarboxylic acid (e.g. Col. 2, ll. 58 – 59; Col. 3, ll. 41 – 50).
	Regarding claim 26, although Thullen does not expressly state the amorphous copolyamide (A) has a light transmittance measured according to ASTM D 1003-13 (2013) on a plaque of thickness 2 mm produced therefrom of at least 75%, the discussion of Thullen’s Example No. 4 and general disclosure in the 35 U.S.C. 103 rejection of claim 18 as they relate to being identical or substantially identical to those of the instant specification which have properties as claimed, namely dielectric loss factor tan δ and microwave resistance, similarly applies here.  For those same reasons, a prima facie case of anticipation and/or obviousness has been established regarding the light transmittance being as claimed.
	Regarding claim 27, in addition to the limitations of claim 18, Thullen discloses the moulding further includes, as an additive, e.g., organic pigments (e.g. Col. 4, ll. 45 – 58).
	Regarding claim 28, in addition to the limitations of claim 27, Thullen discloses the microwave-resistant moulding compound contains optional additives, and thus provides for 100% by weight of the at least one amorphous copolyamide (A) and 0% of additives (B), wherein (A) and (B) add up to 100% by weight.
	Although Thullen does not expressly state up to 10% by weight of (A) and (B) in total being the additives (B), Thullen suggests additives are added in amount suitable for a particular application based on the properties of the additive (e.g. Col. 4, ll. 45 – 58).  “[W]here the general conditions of a claim are In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to provide the amorphous copolyamide (A) in an amount of 90% to 100% by weight and the additives (B) in an amount of 0% to 10% by weight, where (A) and (B) add up to 100% by weight, in order to provide a suitable amount of additive for the purposes of attaining the desired effects, which in the case of an organic pigment (as mentioned in the 35 U.S.C. 102/103 rejection of claim 27) would be attaining a desired color for the microwave-resistant moulding.
	Regarding claim 29, although Thullen does not expressly state the microwave-resistant moulding has a wall thickness in the range from 0.05 to 5.0 mm, Thullen notes the moulding is useful for forming articles with thin walls (e.g. Col. 5, ll. 1 – 6).  It would have followed from this description that the thickness is selected based on the particular application of the article.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to provide the microwave-resistant moulding with a wall thickness in the range from 0.05 to 5.0 mm in order to provide a moulding suitable for a particular application.

Response to Arguments
Applicant’s arguments, see pp. 6 – 9, filed 26 February 2021, with respect to the double patenting rejections, and rejections under 35 U.S.C. 102/103, of claims 18 – 29 have been fully considered and are persuasive.  Therefore, these rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hewel.  As amended, claim 18 requires the microwave-resistant moulding to be selected from the group consisting of dishware, dishes, pots, cups, beakers, plates, lids, sauce boats, covering trays, undertrays, and serving trays.  Hewel provides a similar disclosure to the features of the ‘891 application and Thullen in regards to a copolyamide composition which is useful for storing hot water in a rice cooker or a steam cooker, both of which are regarded as examples of at least dishware, dishes, and/or pots and which are equivalents to pipes as Thullen relates.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356.  The examiner can normally be reached on Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783